cc: Hon. Susan Johnson, District Judge
                     Grotefeld, Hoffman, Schleiter, Ochoa & Gordon
                     Bremer Whyte Brown & O'Meara, LLP
                     Kemp, Jones & Coulthard, LLP
                     Carraway & Associates
                     Robert C. Maddox & Associates/Reno
                     Canepa Riedy & Rubino
                     Lynch, Hopper & Salzano, LLP
                     Maddox, Isaacson & Cisneros, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A